—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered May 6, 1998, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the showup identification procedure employed here was unnecessary under the circumstances of this case (see, CPL 470.05 [2]; People v Douglas, 254 AD2d 367). In any event, the showup procedure was proper (see, Matter of David B., 244 AD2d 405; People v Rodney, 237 AD2d 541; People v Yearwood, 197 AD2d 554).
The defendant’s remaining contention is without merit. O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.